ACCEPTED
                                                                             03-15-00316-CR
                                                                                     7298460
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        10/8/2015 4:24:17 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-15-00316-CR
                                                FILED IN
______________________________________________________
                                          3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                                                  10/8/2015 4:24:17 PM
                    In The Court Of Appeals          JEFFREY D. KYLE
           For   The Third Court Of Appeals District      Clerk
                     Austin, Texas
______________________________________________________

                Heather Lauren Richards,
                       Appellant,
                           v.
                   The State of Texas,
                        Appellee.
______________________________________________________

 ON APPEAL FROM THE 207th DISTRICT COURT, COMAL
 COUNTY, TEXAS TRIAL COURT CAUSE NO. CR2014-091
______________________________________________________

  APPELLANT’S FIRST MOTION TO EXTEND TIME TO
              FILE APPELLANT’S BRIEF
______________________________________________________
                       Amanda Erwin
                  State Bar No. 24042939
             109 East Hopkins Street, Suite 200
                 San Marcos, Texas 78666
                Telephone: (512) 938-1800
                Telecopier: (512) 938-1804
              Amanda@therwinlawfirm.com
            Counsel for Heather Lauren Richards
                Identity of Parties and Counsel

Appellant’s Appellate Counsel:

Amanda Erwin
The Erwin Law Firm, L.L.P.
109 East Hopkins Street, Suite 200
San Marcos, Texas 78666
Telephone: (512) 938-1800
Telecopier: (512) 938-1804


Appellee:

Chari Kelly
Comal County District Attorney’s Office
150 N. Seguin, Suite 307
New Braunfels, Texas 78130
TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 10.5 and 38.6(d), the Appellant, Heather

Lauren Richards, files this First Motion to Extend Time to File Appellant’s

Brief.

     The Appellant’s opening brief is currently due on October 10, 2015.

     Counsel for Appellant, Heather Lauren Richards, requests a 45 day

extension of time to file Appellant’s brief, making the brief due on

November 24, 2015. This is the first request for extension of time to file the

opening brief.

     Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the

need for the requested extension:

     1)    Counsel for Appellant has been preparing for an Aggravated

          Sexual Assault of a Child case that was set to go to trial on

          October 12, 2015; however, that case was dismissed on October 6,

          2015.

     2)    Counsel for Appellant has several other approaching jury trial

          settings in District and County Courts.

     Counsel for Appellant seeks this extension of time to be able to prepare

   a cogent and succinct brief to aid this Court in its analysis of the issues
presented. This request is not sought for delay but so that justice may be

done,

 All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under

Texas Rule of Appellate Procedure 10.2.

                       PRAYER FOR RELIEF

 For the reasons set forth above, Appellant respectfully requests that this

Court grant this First Motion to Extend Time to File Appellant’s Brief

and extend the deadline for filing the Appellant’s Brief up to November

24, 2015. Appellant requests all other relief to which Appellant may be

entitled.



                          Respectfully Submitted,



                          /s/ Amanda Erwin
                          Amanda Erwin
                          The Erwin Law Firm, L.L.P.
                          109 East Hopkins Street, Suite 200
                          San Marcos, Texas 78666
                          Telephone: (512) 938-1800
                          Telecopier: (512) 938-1804
                          Attorney for Appellant
                    CERTIFICATE OF SERVICE

    Pursuant to TEX. R. APP. P. 9.5, I certify that of October 8, 2015, a
copy of this motion was electronically served, to the following:

              Chari Kelly
              Comal County District Attorney’s Office
              150 N. Seguin, Suite 307
              New Braunfels, Texas 78130


                            /s/ Amanda Erwin
                            Amanda Erwin